Citation Nr: 0712529	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1310 (West 2002). 

2.  Entitlement to service connection for pes planus, for 
purposes of accrued benefits. 

3.  Entitlement to service connection for a spinal disorder, 
claimed as damaged discs at C5, C6, and C7 with upper 
thoracic curve, for purposes of accrued benefits. 

4.  Entitlement to service connection for seborrheic 
dermatitis, to include as due to Agent Orange exposure, for 
purposes of accrued benefits. 

5.  Entitlement to service connection for a left knee 
disorder, for purposes of accrued benefits.



6.  Entitlement to service connection for post-traumatic 
stress disorder, for purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1963 
and from October 1963 to October 1967, and he died in 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.

The appellant's claims for service connection for purposes of 
accrued benefits will be addressed in the REMAND portion of 
this decision.



FINDINGS OF FACT

1.  The veteran died of acute pulmonary edema and congestion, 
that was due to cardiorespiratory failure, which was due to a 
malignant brain tumor, specifically glioblastoma multiforme.

2.  During the veteran's lifetime, service connection had 
been established for hemorrhoids, evaluated as noncompensably 
disabling.  

3.  A malignant brain tumor was not manifested during service 
or within one year from separation from service, and is not 
shown to be causally or etiologically related to service, 
including Agent Orange the veteran was exposed to while 
serving in Vietnam.  

4.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.


CONCLUSION OF LAW

The requirements for payment of Dependency and Compensation 
benefits under 38 U.S.C.A. § 1310 have not been met.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The notification obligation in this case was accomplished by 
way of letters from the RO to the appellant dated in November 
2002, April 2003, and December 2003.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should service connection for the 
cause of the veteran's death be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial, appellant is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
While the appellant has made reference to the unavailability 
of the veteran's service medical records from his period of 
service with the United States Army, the Board notes that 
those records were previously obtained pursuant to the 
Board's March 2001 remand promulgated during the veteran's 
lifetime.  As such, it appears that all available evidence is 
associated with the claims file.

In addition, the appellant and her representative have not 
made the RO or the Board aware of any other additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.  





The appellant essentially contends that the veteran's death 
due to brain cancer was related to service.  More 
specifically, the appellant points out that the veteran 
served in Vietnam and was exposed to Agent Orange while 
serving in Vietnam.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such a malignant tumor, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no evidence of 
brain cancer during service, and post service medical records 
show that the veteran's brain cancer was not manifested 
within one year of separation from service.  The appellant 
does not contend that this was the case, and the medical 
evidence shows that the veteran's brain cancer was diagnosed 
in February 2002.

While the appellant contends that the veteran's brain cancer 
was due to Agent Orange he was exposed to while in Vietnam, 
brain cancer is not included in the list of diseases that are 
associated with exposure to Agent Orange.  In addition, an 
ongoing review being conducted by the National Academy of 
Sciences to view and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in Vietnam and diseases suspected to be associated with 
such exposure, reported that a positive association between 
Agent Orange and brain cancer does not exist.  See 68 Fed. 
Reg. 27630, 27639-40 (May 20, 2003).
Therefore, since brain cancer was not manifest during 
service, or within one year of separation from service, and 
is not positively associated within exposure to Agent Orange, 
the veteran's death cannot be presumed to have been due to 
exposure to Agent Orange.  


Nevertheless, the appellant may establish service connection 
for the cause of the veteran's death, when all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  Combee v. 
Brown, 34  F. 3d. 1039 (Fed. Cir. 1994).  However, the 
appellant has not submitted any medical evidence which offers 
an opinion that the veteran's brain cancer was in any way 
related to service or to Agent Orange he was exposed to while 
in Vietnam.  Therefore, the Board must conclude that the 
evidence is against the appellant's claim for Dependency and 
Indemnity Compensation under the provisions of 38 U.S.C.A. 
§ 1310.  

The issue of whether there exists a causal relationship 
between the veteran's military service and his death must be 
resolved by competent medical evidence.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

There is no such competent medical evidence in support of the 
claim.  Instead, while appellant so contends, her theory 
regarding this linkage is not competent evidence.  It is 
well-established that  laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the Board to conclude that the veteran's death 
was related to service and these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between the 
cause of the veteran's death and service, but she has failed 
to do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107 (a), and the appellant was clearly 
advised of the need to submit medical evidence of a 
relationship between the veteran's death and an injury, 
disease, or event in service.  While the appellant is clearly 
of the opinion that the veteran's death is related to service 
and Agent Orange he was exposed to during service, as a lay 
person, the appellant is not competent to offer an opinion 
that requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
established.


ORDER

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1310 is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's claims for service connection for purposes of 
accrued benefits discloses a need for further development 
prior to final appellate review.  The appellant has not been 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) in 
connection with her claims for service connection for 
purposes of accrued benefits.  





While a December 2003 letter from the RO to the appellant 
purports to serve this purpose, that letter does not inform 
the appellant of what the evidence must show to support her 
claim for service connection, but rather informs her that to 
support her claim for accrued benefits the evidence must show 
that the veteran was service connected for the claimed 
disabilities pending at the time of his death.  The Board is 
of the opinion that the appellant should be informed of the 
elements necessary to establish service connection.  

With respect to the claim for service connection for post-
traumatic stress disorder, the Board believes that certain 
limited evidentiary development is necessary prior to final 
appellate review.  

The veteran's DD Form 214 from his period of service with the 
United States Marine Corps shows that the veteran's military 
occupational specialty was a rifleman, a military 
occupational specialty that would generally merit the award 
of a Combat Action Ribbon if the veteran served in combat as 
he has contended.  However, the Board is aware that the 
Combat Action Ribbon was created in February 1968, prior to 
the veteran's service in the United States Marine Corps.  

Under these circumstances, the RO should contact the United 
States Marine Corps to determine whether the veteran would 
have been eligible for a Combat Action Ribbon based on his 
service in Vietnam had he applied for such a decoration 
during his lifetime.  

In addition, when the veteran filed a claim for service 
connection for PTSD in February 2002 he reported that he was 
sent from a VA Medical Center to a private psychologist, 
apparently for treatment of PTSD.  The veteran requested that 
those records be obtained in support of his claim, but it 
does not appear that those records from the private 
psychologist were ever obtained.  While the Board 
acknowledges that generally claims for accrued benefits are 
based on evidence in file at the time of the veteran's death, 
given that the veteran was referred to that private 
psychologist by the VA Medical Center and made the RO aware 
of that private treatment prior to his death and requested 
that the RO assist him in obtaining those records, those 
treatment records are constructively part of the record 
before the Board and should be obtained.  

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
appellant will be notified when further action on her part is 
necessary.  Accordingly, this case is REMANDED for the 
following actions: 

1.  The appellant should be provided 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) in connection with her claims 
for service connection for purposes of 
accrued benefits.  This notice should 
inform the appellant of the elements 
necessary to establish service connection 
for the claimed disabilities.

2.  The RO should contact the United 
States Marine Corps and inquire as to 
whether the veteran would have been 
entitled to a Combat Action Ribbon were 
he to have requested such a decoration 
during his lifetime.

3.  After obtaining the necessary 
authorization from the appellant, the RO 
should obtain and associate with the 
claims file records of treatment the 
veteran received from Curry B. Hammack, 
Ph.D., 8131 Old Federal Road, Montgomery, 
Alabama 36117.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


